Citation Nr: 0917123	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  06-34 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 10 percent for 
diabetes mellitus, prior to September 14, 2007.

3.  Entitlement to an evaluation in excess of 20 percent for 
diabetes mellitus from September 14, 2007.

4.  Entitlement to an evaluation in excess of 10 percent for 
hypertension.

5.  Entitlement to an evaluation in excess of 10 percent for 
peripheral neuropathy of the left lower extremity.

6.  Entitlement to an evaluation in excess of 10 percent for 
peripheral neuropathy of the right lower extremity.

7.  Entitlement to a compensable evaluation for cataracts.

8.  Entitlement to service connection for depression, to 
include as secondary to the Veteran's service-connected 
conditions.

9.  Entitlement to special monthly compensation based on aid 
and attendance.

10.  Whether VA timely received a notice of disagreement with 
a decision denying entitlement to automobile and adaptive 
equipment, or adaptive equipment only.


REPRESENTATION

Appellant represented by:	Brooks McDaniel, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran had active duty service with the United States 
Army from September 1967 to September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from four decisions by the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A February 2006 rating decision denied 
increased evaluations for diabetes mellitus, hypertension, 
peripheral neuropathy of both lower extremities, and 
cataracts, and denied entitlement to automobile and adaptive 
equipment.  An April 2006 rating decision denied service 
connection for depression, and a December 2007 rating 
decision denied service connection for PTSD.  An October 2008 
rating decision increased the evaluation of the Veteran's 
diabetes mellitus from 10 percent to 20 percent, effective 
September 14, 2007, and denied entitlement to special monthly 
compensation based on aid and attendance.

The Veteran has asserted that an additional issue, 
entitlement to automobile and adaptive equipment, or adaptive 
equipment only, is currently on appeal.  The Board notes that 
the Veteran's May 2006 notice of disagreement addressed all 
determinations made in the February 2006 rating decision 
except the denial of entitlement to automobile and adaptive 
equipment.  In July 2007, seventeen months after the initial 
rating decision, the Veteran submitted a notice of 
disagreement on the matter, thus presenting the issue of 
whether the notice of disagreement was timely.  Generally, 
the Board would refer this type of issue back to the RO for 
appropriate development, but in this case, the RO made an 
administrative decision on the matter, which the Veteran was 
notified of in an October 2008 letter; the RO determined that 
the Veteran did not submit a timely notice of disagreement.  
The Veteran submitted a notice of disagreement with this 
decision through the recorded statements of his 
representative at the April 2009 hearing.  Therefore, the 
Board will remand the issue regarding timeliness of the 
notice of disagreement with the denial of entitlement to 
automobile and adaptive equipment to the RO for the issuance 
of a statement of the case.

The issues of entitlement to service connection for 
depression, entitlement to special monthly compensation based 
on aid and attendance and entitlement to automobile and 
adaptive equipment, or adaptive equipment only are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  There is no verified stressor event to support a 
diagnosis of PTSD.

2.  Prior to September 14, 2007, the Veteran's diabetes 
mellitus was controlled by a restricted diet.  He was not on 
an oral hypoglycemic agent or insulin, and his activities 
were not regulated.

3.  Since September 14, 2007, the Veteran's diabetes mellitus 
has been controlled by an oral hypoglycemic agent and a 
restricted diet.  The Veteran is not on insulin for his 
diabetes, and his activities are not regulated.

4.  The Veteran requires continuous medication for control of 
his hypertension.  He does not have diastolic pressure 
predominantly 110 or more, or systolic pressure predominantly 
200 or more.

5.  The Veteran has paralysis and foot drop of the left lower 
extremity; the paralysis and foot drop, however, are due to 
his non-service-connected spinal cord injury, not his 
peripheral neuropathy.

6.  The Veteran has paralysis and foot drop of the right 
lower extremity; the paralysis and foot drop, however, are 
due to his non-service-connected spinal cord injury, not his 
peripheral neuropathy.

8.  The Veteran has not had surgery on his cataracts.  His 
visual acuity in each eye is 20/20.


CONCLUSIONS OF LAW

1.  Service connection for PTSD is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2008).

2.  A rating in excess of 10 percent for diabetes mellitus is 
not warranted for the period prior to September 14, 2007.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.6, 4.7, 4.119, Diagnostic Code 7913 (2008).

3.  A rating in excess of 20 percent for diabetes mellitus is 
not warranted for the period beginning September 14, 2007.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.6, 4.7, 4.119, Diagnostic Code 7913 (2008).

4.  A rating in excess of 10 percent for hypertension is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.6, 4.7, 4.104, Diagnostic Code 7101 (2008).

5.  A rating in excess of 10 percent for peripheral 
neuropathy of the left lower extremity is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.6, 4.7, 4.124a, Diagnostic Codes 8520, 8620, 8720 (2008).

6.  A rating in excess of 10 percent for peripheral 
neuropathy of the right lower extremity is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.6, 4.7, 4.124a, Diagnostic Codes 8520, 8620, 8720 (2008).

7.  A compensable rating for cataracts is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.6, 4.7, 4.84a, Diagnostic Code 6028 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

As to the Veteran's claim for service connection for PTSD, VA 
sent a letter to the Veteran in August 2007, prior to the 
initial rating decision, that informed the Veteran of what 
evidence is required to substantiate the claim, apprised the 
Veteran as to his and VA's respective duties for obtaining 
evidence, and let him know that a disability rating and an 
effective date for the award of benefits would be assigned if 
service connection was awarded.  VA informed the Veteran that 
he needed to submit specific details of the personal trauma 
he experienced, as well as any available medical evidence 
concerning his PTSD, for verification purposes.  VA also 
instructed the Veteran as to what service medals would be 
considered sufficient to substantiate claimed combat 
experience.  VA's duty to notify was thus fully satisfied for 
the Veteran's PTSD claim.

Notice fully compliant with the requirements of the VCAA with 
regard to the Veteran's claims for increased evaluations has 
been provided to the Veteran.  The Board acknowledges that 
the initial VCAA notice sent to the Veteran in October 2005 
was inadequate, as it only informed the Veteran that he had 
to show that his disabilities had "gotten worse".  The VCAA 
requires that notice to the Veteran must inform him of the 
need to show the effect that worsening has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  Further, under the ruling in Vazquez-Flores, 
if the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  In 
October 2008, VA sent notice compliant with Vazquez-Flores to 
the Veteran, which informed the Veteran how VA determines 
disability ratings, the type of evidence VA would consider in 
evaluating the claim, and the particular schedular 
requirements for increased evaluations as to each of the 
disabilities for which he sought an increase.  Following the 
October 2008 letter to the Veteran, the claim was 
readjudicated by the RO.  See Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2008).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  In connection with the current appeal, 
the RO has obtained the Veteran's service medical records, 
including his separation examination report and subsequent 
examination reports from his time in the Army Reserves.  VA 
has also obtained all the Veteran's treatment records from 
the local VA Medical Center (VAMC), and relevant private 
medical records.  VA obtained the Veteran's medical records 
from the Social Security Administration.

In April 2009, the Veteran was provided a hearing before the 
undersigned Veterans Law Judge.

VA requested that the Veteran submit verifiable reports of 
stressors he experienced while serving in the Army.  In 
response to the claim for service connection for PTSD, VA 
asked the Veteran to provide specific details about combat-
related incidents he experienced.  VA provided the Veteran 
with VA Form 21-0781, "Statement in Support of Claim for 
Service-Connection for Post-Traumatic Stress Disorder" for 
completion.  The form requested that the Veteran describe the 
in-service incidents that he felt contributed to his current 
condition, including where the incidents occurred, as well as 
the dates and approximate time periods of the incidents.  The 
Veteran did not submit a completed Form 21-0781.  In February 
2009, the RO made a formal determination that the Veteran did 
not submit sufficient information to submit a records request 
to the Center for Unit Records Research or to further 
research his claims.  The RO noted that it reviewed the 
Veteran's service records to determine if there was evidence 
sufficient to presumptively corroborate combat action or 
exposure to stressful stimuli, and found that there was not.  

VA provided multiple examinations for the Veteran.  The 
Veteran was examined for the status of his cataracts in 
October 2005, and his diabetes mellitus and peripheral 
neuropathy were examined in November 2005.  The Veteran was 
again examined for the extent of his diabetes mellitus, 
peripheral neuropathy, and cataracts in November 2008, and at 
the same time, was examined for hypertension.  

The Veteran has asserted that the most recent examinations 
were insufficient for rating purposes.  As to the examination 
for the Veteran's peripheral neuropathy for the right and 
left extremities, the Veteran's representative suggested that 
the examiner did not account for the fact that the Veteran 
presented at the examination in an electric scooter.  The 
Veteran's diabetes, hypertension, and peripheral neuropathy 
were examined together; at the beginning of the examination, 
the examiner noted the Veteran was confined to a wheelchair.  
Further, during the peripheral neuropathy portion of the 
examination, the examiner noted the Veteran's difficulty 
standing and walking, as well as his foot drop and paralysis.  
The Board finds that the examiner adequately considered the 
relevant factors for examining the Veteran's peripheral 
neuropathy.

Concerning the examination for diabetes mellitus, the 
Veteran's representative sought a new examination, indicating 
that the Veteran was not responding to his insulin regimen 
and that his diabetes had gotten out of control.  Upon being 
asked if he took insulin, the Veteran indicated that he took 
metformin, an oral hypoglycemic agent.  Despite the statement 
by the Veteran's representative that the Veteran has gone 
into diabetic shock, he has submitted no evidence supporting 
this, and even specifically indicated that he had no 
additional evidence to submit.  Further, for an evaluation in 
excess of 20 percent, there must be evidence of the use of 
insulin to control the diabetes.  No further examination is 
necessary for an adequate evaluation of the Veteran's 
diabetes mellitus.  

The Veteran also takes contention with the adequacy of the 
examination of his cataracts.  The Veteran's representative 
asserted that the examiner did not take eye pain into 
consideration.  The Board notes, however, that cataracts are 
rated based on visual impairment, not pain.  Further, to the 
extent that the Veteran's representative suggests that visual 
impairment was not considered, he is incorrect.  Visual 
impairment was addressed by the examiner.  There is no need 
for an additional examination for the Veteran's cataracts.

The Veteran stated that his hypertension examination was 
inadequate because the three blood pressure readings were 
done on the same day; he referenced the Merck Manual for the 
proper way to diagnose hypertension, stating that three blood 
pressure readings must be done on different days.  The Board 
notes that, while the Merck Manual does not dictate the way 
VA examinations must be made, the online manual actually 
states that "[i]f a person has an initial high reading, 
blood pressure is measured again during the same visit and 
then measured twice on at least two other days to make sure 
that the high blood pressure persists."  Merck Manual Home 
Edition, 
http://www.merck.com/mmhe/sec03/ch022/ch022a.html#sec03-
ch022-ch022a-201 (emphasis added).  The Manual describes a 
high reading as 140/90.  The Veteran did not have an initial 
high reading during the examination, and thus even if the 
Merck rules were mandatory, the examiner adequately assessed 
the Veteran's hypertension.  Further, and more relevant to 
the consideration of the adequacy of a VA examination, 
"[h]ypertension [defined as diastolic blood pressure 
predominantly 90mm or greater] must be confirmed by readings 
taken two or more times on at least three different days."  
38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  As there 
was no finding of hypertension, during the examination, and 
as there had already been a previously-confirmed diagnosis of 
hypertension, there was no requirement to provide more blood 
pressure testing on two additional days.  No further 
examination is necessary.

VA did not provide the Veteran with a medical examination for 
PTSD.  In determining whether the duty to assist requires 
that a VA medical examination be provided or a medical 
opinion be obtained with respect to a Veteran's claim for 
benefits, there are four factors for consideration.  These 
four factors are: (1) whether there is competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  
No examination was necessary for the Veteran's claim for 
service connection for PTSD.  Service medical records are 
completely devoid of evidence of a psychiatric condition.  
Further, there is no verifiable stressor event that occurred 
in service.  Although a May 2007 outpatient record from the 
VAMC diagnoses the Veteran with "prolonged posttraumatic 
stress disorder", without a verifiable stressor, such a PTSD 
diagnosis is not sufficient for service connection.  In 
short, no matter the findings of a PTSD examination, there is 
no verifiable stressor event, and thus a claim for service 
connection for PTSD could not be sustained.

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service Connection for Posttraumatic Stress Disorder

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (conforming to the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV)); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 
10 Vet. App. 128 (1997).

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. 
§ 1154(b).  

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
Veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case-
by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).  

If there is no combat experience, or if there is a 
determination that the Veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the Veteran's statement 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The Veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  

A Veteran seeking service connection for PTSD may not rely on 
mere service in a combat zone, solely in and of itself, to 
support a diagnosis of PTSD.  "Rather, in order to support a 
diagnosis of PTSD, a stressor must consist of an event during 
such service 'that is outside of the range of usual human 
experience and that would be markedly distressing to almost 
anyone,' such as experiencing an immediate threat to one's 
life or witnessing another person being seriously injured or 
killed."  Zarycki v. Brown, 6 Vet App 91, 99 (1993) (citing 
VA's Manual M21-1, Part VI, para. 7.46(b)(1) (December 21, 
1992)).  "It is the distressing event, rather than the mere 
presence in a "combat zone," which may constitute a valid 
stressor for purposes of supporting a diagnosis of PTSD."  
Id. (citing Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) 
(noting that "neither appellant's military specialty 
(cannoneer), nor his service records, disclose[d] that the 
nature of his duties exposed him to a more than ordinary 
stressful environment, even given the fact that service in a 
combat zone is stressful in some degree to all who are there, 
whatever their duties and experiences.")).

Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
Cohen, 10 Vet. App. at 142; Moreau v. Brown, 9 Vet. App. 389, 
395-396 (1996).  "Just because a physician or other health 
professional accepted appellant's description of his [war] 
experiences as credible and diagnosed appellant as suffering 
from PTSD does not mean the [Board is] required to grant 
service connection for PTSD."  Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  The Board is not required to accept an 
appellant's uncorroborated account of his active service 
experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  

Competent medical evidence is evidence provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
Competent medical evidence may also include statements 
conveying sound medical principles found in medical 
treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  

Importantly, a layperson is generally not capable of opining 
on matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.

Here, review of the Veteran's service records, including his 
Department of Defense Form 214, Certificate of Release or 
Discharge from Active Duty, show that he was stationed in 
Vietnam during his tour of active duty.  While in the Army, 
the Veteran's military occupational specialty (MOS) was as a 
transportation specialist.  He did not receive any combat-
related awards during service, and there is no other 
indication in his military records that he participated in 
combat.  Service medical records reveal no psychiatric 
treatment, diagnosis, or complaints while on active duty.

The Veteran did not submit a response to VA's request for 
specific in-service stressors, and the RO has made a formal 
finding that VA has insufficient information to verify a 
stressor.  Throughout the course of his claim and appeal, the 
Veteran has not claimed a stressor other than presence in a 
war zone.

As noted above, the Veteran was evaluated for depression in 
June 2002.  During that evaluation, the Veteran informed the 
examiner that he was assigned as a driver to an artillery 
unit in the northern part of South Vietnam.  He denied being 
in direct combat and denied being injured.  He also stated 
that his unit did not sustain any casualties that he could 
recall.  He said he did "not feel that he had a particularly 
traumatic tour in Vietnam", and denied symptoms consistent 
with PTSD.

The earliest evidence suggesting a diagnosis of PTSD is from 
May 2007.  The May 2007 report, however, did not include a 
basis for the diagnosis other than noting that the Veteran's 
mood was chronically depressed.

During the April 2009 hearing, the Veteran's representative 
acknowledged that the Veteran did not have any medals 
suggesting combat, and that his service records did not 
reflect experience in combat.  He argued that the Veteran had 
"been there and done that", and that his presence in 
Vietnam should suggest that he experienced stressors related 
to a war environment.  

Under 38 U.S.C.A. § 1154, if the Veteran has engaged in 
combat, his own testimony may establish the occurrence of the 
claimed in-service stressor; however, if the Veteran was not 
involved in combat, the Veteran's testimony alone cannot 
establish the occurrence of a non-combat stressor.  See 
Dizoglio, 9 Vet. App. at 166.  The Veteran's MOS during 
service does not necessarily suggest combat, and the Veteran 
has never stated that he was involved in combat.  He did not 
receive any badges or awards indicating that he was involved 
in combat.  In sum, there are no records or accounts of the 
Veteran participating in combat, and the record is devoid of 
competent evidence suggesting he engaged in combat or 
experienced incoming fire.  

Despite the fact that a May 2007 examiner indicated a history 
of PTSD, he gave no basis for the diagnosis.  Further, even 
if the psychiatrist provided a history of in-service 
stressors based on a history provided by the Veteran, a 
psychiatrist's repetition of a Veteran's allegations are not 
sufficient for service connection.  See Wilson, 2 Vet. App. 
at 618.

As discussed above, establishment of service connection for 
PTSD requires: medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).  Here, 
there is no credible supporting evidence that the claimed in-
service stressor event occurred.  Therefore there can be no 
valid diagnosis of PTSD for the purpose of service connection 
related to such.  The claim must be denied.



Claims for Increased Evaluations

The remaining claims addressed in this decision concern 
increased evaluations.  Disability evaluations are determined 
by the application of the facts presented to VA's Schedule 
for Rating Disabilities (Rating Schedule) at 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned 
for separate periods of time based on the facts found, 
however.  This practice is known as "staged" ratings."  
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt 
regarding the degree of disability should be resolved in 
favor of the claimant.  38 C.F.R. § 4.3.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Diabetes Mellitus Prior to September 14, 2007

The Veteran's diabetes mellitus is rated under the provisions 
of Diagnostic Code 7913.  Diabetes mellitus that is 
manageable by restricted diet only is rated 10 percent 
disabling.  A 20 percent evaluation is assigned for diabetes 
mellitus requiring insulin and restricted diet, or; oral 
hypoglycemic agent and restricted diet.  38 C.F.R. § 4.119, 
Diagnostic Code 7913.  A 40 percent evaluation is warranted 
for diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities.  Compensable complications of 
diabetes are to be rated separately unless they are part of 
the criteria used to support a 100 percent evaluation; 
noncompensable complications are considered part of the 
diabetic process under Diagnostic Code 7913.  38 C.F.R. 
§ 4.119, Diagnostic Code 7913, Note 1.

March 2005 and July 2005 VA outpatient notes indicated that 
the Veteran's diabetes was "diet-controlled".  

The Veteran was examined by VA in November 2005 for his 
diabetes.  The examination noted that the Veteran had been on 
diabetic medications until 1996 when he was involved in an 
accident resulting in quadriplegia, leading to weight loss 
which controlled his diabetes.  Current treatment as of 
November 2005 was "diet alone".  The Veteran informed the 
examiner that he had a history of ketoacidosis which did not 
require hospitalization, and that he was seen for his 
diabetes "monthly or less often".  The examiner noted that 
the Veteran was not required to limit his activities.  
Approximately every two months, the Veteran had hypoglycemic 
symptoms which were relieved by candy or other carbohydrates.  
After the examination, the examiner concluded that the 
Veteran's diabetes was "well controlled on diet alone."

Progress notes dated as late as September 10, 2007, show no 
prescription medication to treat the Veteran's diabetes.  A 
note dated September 14, 2007, however, indicated that the 
Veteran's diabetes had worsened.  The progress note included 
the statement, "DM has been diet controlled for some time, 
had been on oral agents in past[.]  Will start metformin".  

VA treatment records show that for the period of May 2005 
until September 14, 2007, the Veteran was not prescribed an 
oral hypoglycemic agent or insulin to treat his diabetes.  
For an evaluation in excess of 10 percent to be appropriate, 
the Veteran would have to be prescribed either insulin or an 
oral hypoglycemic agent.  Therefore, the Board finds that for 
the period prior to September 14, 2007, an evaluation in 
excess of 10 percent for diabetes mellitus is not 
appropriate.

Diabetes Mellitus Since September 14, 2007

As noted above, the Veteran was first prescribed an oral 
hypoglycemic agent on September 14, 2007.  Accordingly, the 
Veteran's evaluation was increased from 10 percent to 20 
percent as of that date.  For an evaluation of 40 percent or 
greater, which the Veteran seeks for the period beginning 
September 14, 2007, the Veteran would have to show that his 
diabetes requires insulin and the regulation of activities.  

The Veteran's outpatient treatment records show that the 
Veteran was continued on metformin through the most recent 
available records.  The Board acknowledges that the April 4, 
2008 list of the Veteran's "active inpatient medications", 
which was based on an interview with the Veteran, included 
insulin.  There is no other evidence, before or after April 
2008, indicating that the Veteran was prescribed insulin.

The Veteran was examined in November 2008 in conjunction with 
this claim.  The examiner noted that the Veteran was only 
taking metformin to control his diabetes.  The Veteran denied 
a history of hospitalization, hypoglycemia reaction, and 
ketoacidosis.  The Veteran was not restricted in the 
performance of strenuous activities, but had been instructed 
to follow a restricted diet.  

The Veteran's representative asserted at the April 2009 
hearing that the Veteran's "insulin regimen" was not 
controlling the Veteran's diabetes.  When asked if he was on 
insulin, however, the Veteran indicated he was only on 
metformin, a hypoglycemic agent.  The Veteran was also asked 
if he was advised by a doctor to restrict or regulate his 
activities, to which the Veteran said "[n]o."  Upon further 
questioning by the Veterans Law Judge, as to whether the 
Veteran was asked by his doctor to exercise or avoid 
exercise, the Veteran said "[y]es."

The Board finds that the Veteran has not been required to 
regulate his activities in order to control his diabetes.  
"Regulation of activities" is defined under Diagnostic Code 
7913 as: avoidance of strenuous occupational and recreational 
activities".  See 38 C.F.R. § 4.119, Diagnostic Code 7913.  
Prior to September 14, 2007, VA progress notes make clear 
that the only treatment for the Veteran's diabetes since he 
filed his May 2005 claim had been a restricted diet.  Since 
September 14, 2007, the Veteran's medical records reflect 
that he has been on a metformin regimen, with one fleeting 
indication of insulin treatment.  Specifically noted in the 
Veteran's November 2008 examination was the fact that he had 
not been required to avoid strenuous activity.  Although the 
Veteran answered "yes" a question by the undersigned 
Veterans Law Judge as to whether he had been told by a doctor 
to either avoid exercise or to exercise more (the Board 
recognizes the lack of clarity), there is no other evidence 
available suggesting that the Veteran has had to regulate his 
activities.  In fact, the available evidence, including the 
most recent examination which specifically addresses whether 
the Veteran was required to avoid strenuous activities, 
indicates that the Veteran is not required to regulate his 
activities.  The Board finds the weight of the evidence, 
including the examination and progress reports, clearly 
indicates that the Veteran does not have to regulate his 
activities.  The examination reports and progress notes 
showing the treatment prescribed for the Veteran outweigh the 
Veteran's indication at the hearing that he is required to 
exercise more or exercise less.

Further, the Board finds that the Veteran is not on insulin 
to control his diabetes.  Although his representative stated 
that the Veteran was on insulin during the April 2009 
hearing, the Veteran stated that he only took metformin.  
Since September 14, 2007, the Veteran's medical records have 
only reflected continuing treatment with metformin, with the 
one exception being the April 4, 2008 inclusion of insulin on 
the Veteran's medication list.  The Board does not attempt to 
determine whether the inclusion of insulin on the medication 
list is accurate.  Whether the medication list is accurate or 
not, one prescription of insulin is not sufficient to 
indicate that the Veteran's diabetes requires insulin; he is 
not currently prescribed insulin.  

Ratings in excess of 20 percent all require both treatment by 
insulin and the regulation of activities.  The Veteran is not 
treated by insulin or the regulation of activities.  
Therefore, the Board finds that an evaluation in excess of 10 
percent for the period beginning September 14, 2007, is not 
warranted.

The Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321(b)(1) is warranted for the Veteran's diabetes.  That 
provision provides that, in exceptional circumstances, where 
the schedular evaluations are found to be inadequate, the 
Veteran may be awarded a rating higher than that encompassed 
by the schedular criteria, as demonstrated by evidence 
showing that the disability at issue causes marked 
interference with employment, or has in the past or continues 
to require frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  
According to 38 C.F.R. § 4.1, "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  Factors such as requiring periodic medical 
attention are clearly contemplated in the Schedule and 
provided for in the evaluations assigned therein.  What the 
Veteran has not shown in this case is that his service-
connected diabetes has resulted in unusual disability or 
impairment that rendered the criteria and/or degrees of 
disability contemplated in the Schedule impractical or 
inadequate at any time during the current appeal.  The 
disability has not required frequent periods of 
hospitalization.  The Veteran is not employed, as he has been 
retired because of a non-service-connected disability since 
approximately 2000; thus, the Veteran's diabetes has not 
interfered with his employment.  Accordingly, the Board 
concludes that consideration of the provisions set forth at 
38 C.F.R. § 3.321(b)(1) is not warranted for the Veteran's 
service-connected diabetes.

Hypertension

Diagnostic Code 7101 provides ratings for hypertensive 
vascular disease (hypertension and isolated systolic 
hypertension).  Hypertensive vascular disease with diastolic 
pressure predominantly 100 or more, or; systolic pressure 
predominantly 160 or more, or; minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control, 
is rated 10 percent disabling.  Hypertensive vascular disease 
with diastolic pressure predominantly 110 or more, or; 
systolic pressure predominantly 200 or more, is rated 20 
percent disabling.  Hypertensive vascular disease with 
diastolic pressure predominantly 120 or more is rated 40 
percent disabling.  Hypertensive vascular disease with 
diastolic pressure predominantly 130 or more is rated 60 
percent disabling.  Note (1) to Diagnostic Code 7101 provides 
that hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  For purposes of this section, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.  Note (2) provides that 
hypertension that is due to aortic insufficiency or 
hyperthyroidism, which is usually the isolated systolic type, 
is to be rated as part of the condition causing it rather 
than by a separate rating.  Note (3) to Diagnostic code 7101 
provides that hypertension is to be rated separately from 
hypertensive heart disease and other types of heart 
disorders.  38 C.F.R. § 4.104.

The Veteran's diastolic readings in the record consistently 
remained below 110 (with one exception) and his systolic 
consistently readings remained below 200 since the Veteran's 
May 2005 claim.  The following chart lists various readings 
taken for the Veteran's blood pressure over the course of his 
claim.

7/05
9/05
10/05
11/05
4/06
5/06
9/07
10/07
4/08
11/08
102/5
8
130/7
4
148/8
5
180/1
30
156/8
0
144/8
6
130/7
8
94/52
116/6
3
100/5
6
147/7
7
117/5
5
117/7
2
102/6
3
126/8
7

At the beginning of his November 2005 VA examination, the 
Veteran's reading was 180/130; however, after repeat testing 
during the examination, his readings fell to 156/80 and 
144/86.  The examining physician diagnosed hypertension, 
noting that the hypertension diagnosis had been in place 
since "about 1991", and that the Veteran took Terazosin to 
control his hypertension.  

The November 2008 examination indicated that the onset of the 
Veteran's hypertension was "mid-1980's", and that the 
Veteran had been on anti-hypertensive medication since that 
time.  At the time of the examination, the Veteran was taking 
Lasix, Terazosin, Lisinopril, and Clonidine for his 
hypertension.  The examiner diagnosed "essential[] 
hypertension, well controlled".

The Veteran is not entitled to an evaluation in excess of 10 
percent for his service-connected hypertension.  As noted 
above, for a rating in excess of 10 percent, the Veteran 
would have to have diastolic pressure predominantly 110 or 
more, or systolic pressure predominantly 200 or more.  From a 
significant number of readings noted in the Veteran's 
treatment records (some of which are listed above), only one 
reading was elevated into the range for a higher evaluation 
(diastolic pressure of 130 in November 2005).  One isolated 
reading does not qualify as 'predominantly' as intended by 
the Diagnostic Code.  Therefore, the Veteran's claim for an 
increased initial rating for hypertension is denied.

The Board does not find that an extraschedular evaluation is 
warranted for the Veteran's hypertension.  His hypertension 
has neither caused him to be hospitalized on a regular basis, 
nor affected his employment.  The severity of his 
hypertension is adequately contemplated in the current 
rating.  If increased symptoms are shown, a higher scheduler 
rating is available.  

Peripheral Neuropathy of the Left and Right Lower Extremities

Diagnostic Code 8520 provides ratings for paralysis of the 
sciatic nerve.  Under Diagnostic Code 8520, mild incomplete 
paralysis is rated 10 percent disabling; moderate incomplete 
paralysis is rated 20 percent disabling; moderately severe 
incomplete paralysis is rated 40 percent disabling; and 
severe incomplete paralysis, with marked muscular atrophy, is 
rated 60 percent disabling.  Complete paralysis of the 
sciatic nerve, in which the foot dangles and drops, there is 
no active movement possible of muscles below the knee, and 
flexion of knee weakened or (very rarely) lost, is rated 80 
percent disabling.  

The term "incomplete paralysis" with this and other 
peripheral nerve injuries indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when there is bilateral involvement, the VA adjudicator is to 
combine the ratings for the peripheral nerves, with 
application of the bilateral factor.  38 C.F.R. § 4.124a.

Diagnostic Code 8620 provides a rating for neuritis of the 
sciatic nerve.  Diagnostic Code 8720 provides a rating for 
neuralgia of the sciatic nerve.  The same criteria from 
Diagnostic Code 8250 apply to Diagnostic Codes 8260 and 8270.

The November 2005 examination for peripheral neuropathy noted 
that the Veteran had been in a dump truck accident in 1995, 
during which he injured his back and neck.  Initially the 
Veteran experienced no symptoms from the accident, but 
eventually, the Veteran began to have weakness in his legs.  
It was noted that the Veteran had been unable to walk for the 
previous three years.  In 2002, the Veteran was diagnosed 
with a cervical spinal cord injury.  (The Board notes that 
the Veteran's spinal cord injury is not service-connected).  
The examiner noted that the Veteran had paralysis, weakness, 
and stiffness in both lower extremities.  Also, the Veteran 
had paresthesias, pain (burning), and dysesthesias in both 
legs.  The Veteran's left and right lower extremity strength 
was zero out of five.  He could not sense vibration, pain, or 
light touch in his lower extremities.  The examiner stated 
that the Veteran had "multiple etiologies which could be 
cause for peripheral neuropathy.  It would be pure 
speculation to give a percentage of which etiology is most 
responsible."  

The Veteran was again examined in November 2008.  The 
examiner noted that he reviewed the Veteran's medical 
history.  The Veteran informed the examiner that he was 
involved in a motor vehicle accident in 1999 and injured his 
spine; he had surgery on his cervical spine in 1999.  The 
Veteran experienced coolness, tingling, and numbness in his 
lower extremities.  The examiner noted that the Veteran's 
lower extremity motor strength was three out of five for both 
extremities, and that he had decreased motor speed and 
strength to the thighs, lower legs, and ankles.  The Veteran 
had decreased sensation to vibration and light touch in his 
the ankles and toe tips of his right lower extremity, and 
decreased sensation to vibration, pain, and light touch in 
the ankles and toe tips of his left lower extremity.  The 
Veteran had poor muscle tone in his thighs, lower legs, and 
ankles.  The Veteran's gait and balance were not assessed 
because of the difficulty for the Veteran to stand and walk.  
The Veteran's reflexes at the knees were "brisk", but only 
slightly reactive at the Achilles tendons.  The examiner 
explained that, as to the cause of the Veteran's peripheral 
neuropathy of the lower extremities, it was "difficult to 
differentiate diabetes from spinal cord injury[;] however 
diabetes is most likely a minor contributor."  The examiner 
determined that the peripheral neuropathy did not cause 
paralysis or neuritis of the lower extremities, but that it 
caused neuralgia.  The examiner noted impairment in the 
Veteran's daily life caused by his lower extremity 
disabilities, and opined that "it is more likely than not 
the [V]eteran['s] spinal cord injury is the leading factor in 
impairment to activities of daily living."  The examiner 
further stated that the Veteran's "foot drop and paralysis 
are not caused by diabetes.  [These] were caused by spinal 
cord injury."  

At the April 2009 hearing, the Veteran's representative 
asserted that the Veteran presented for his most recent 
examination in an electric scooter.  He also pointed out that 
adaptations had been made to his home for the scooter, and 
that a lift was installed on his vehicle.

Left Lower Extremity

The Veteran is not entitled to an evaluation in excess of 10 
percent for peripheral neuropathy of the left lower 
extremity.  For a 20 percent evaluation, the Veteran would 
have to show moderate paralysis of the left lower extremity 
due to his service-connected peripheral neuropathy.  In this 
case, the Veteran's foot drop and paralysis are due to the 
residuals of his spinal cord injury, not his peripheral 
neuropathy.  The Veteran has not shown that his service-
connected disability has gotten worse.  As the evidence is 
not in equipoise, and weighs more heavily against the 
Veteran's claim than for it, he is not entitled to the 
benefit of the doubt.  An increased evaluation for peripheral 
neuropathy of the left lower extremity is not warranted.



Right Lower Extremity

The Veteran's peripheral neuropathy of the right lower 
extremity is currently evaluated at 10 percent, and based on 
the evidence of record, he is not entitled to an evaluation 
in excess of 10 percent for this disability.  The Veteran has 
not shown moderate paralysis of the right lower extremity due 
to his service-connected peripheral neuropathy.  As with his 
left lower extremity, the Veteran's right lower extremity 
foot drop and paralysis are due to the residuals of his 
spinal cord injury, not his peripheral neuropathy.  Thus, the 
Veteran has not shown that his service-connected peripheral 
neuropathy of the right lower extremity has gotten worse.  
The evidence is not in equipoise; the weight of the evidence 
is against the Veteran's claim.  Therefore, he is not 
entitled to the benefit of the doubt.  An increased 
evaluation for peripheral neuropathy of the right lower 
extremity is not warranted.

Extraschedular evaluations are not warranted for either 
peripheral neuropathy of the left lower extremity or 
peripheral neuropathy of the right lower extremity.  The 
Veteran has not had to have extensive hospitalization for his 
peripheral neuropathy, and he does not work because of his 
disability caused by the non-service-connected spinal cord 
injury.

Cataracts

Cataracts are evaluated under Diagnostic Code 6028.  The 
Veteran has not had surgery on his eyes, and thus cataracts 
are rated on impairment of vision.  Visual acuity is 
evaluated by using the Ratings for Central Visual Acuity 
Impairment Chart (Table V), found at 38 C.F.R. § 4.84a.  
Applying this table, the appropriate percentage evaluation is 
determined by the intersecting the horizontal row for the 
Snellen index for one eye with the vertical row for the 
Snellen index for the second eye.  38 C.F.R. § 4.83a.  The 
basis for the rating is the best distant vision obtainable 
after the best correction by glasses.  38 U.S.C.A. § 4.75.

Based on 38 C.F.R. § 4.84a, Table V, Ratings for Central 
Visual Acuity Impairment, a noncompensable evaluation is 
appropriate if the Veteran has visual acuity of 20/40 in both 
eyes.  In order to qualify for a 10 percent evaluation, the 
Veteran would have to demonstrate visual acuity of 20/40 in 
one eye, and 20/50 in the second eye.

The Veteran was examined in October 2005 for his visual 
acuity.  He complained of blurry vision and discharge in both 
eyes.  He had no eye pain and no double vision, and he did 
not use eye drops.  The Veteran's best corrected visual 
acuity was 20/20 in each eye.  

The Veteran's visual acuity was checked again in October 
2008.  The Veteran had 20/20 corrected vision in each eye.  

The Veteran had a VA eye examination in November 2008.  The 
Veteran denied eye surgery, eye trauma, double vision, and 
the use of eye drops.  The Veteran said his right eye hurt 
all the time with a dull pain.  The Veteran's best corrected 
visual acuity was 20/20 bilaterally.  The examiner diagnosed 
early cataracts in each eye, which were not visually 
significant.

The Veteran currently has a noncompensable evaluation for his 
cataracts.  He is not entitled to a 10 percent rating, as he 
does not have impaired visual acuity of at least 20/40 in one 
eye with impaired visual acuity of at least 20/50 in the 
second eye.  

The Board notes that if the Veteran had surgery on his 
cataracts, the disability could be rated based on aphakia.  
Here, however, an evaluation under the criteria for rating 
aphakia is not warranted, as the veteran has not had surgery 
on his cataracts, and the Board observes that the Veteran 
does not have aphakia.  

	(CONTINUED ON NEXT PAGE)







ORDER

Service connection for PTSD is denied.

An evaluation in excess of 10 percent for diabetes mellitus, 
prior to September 14, 2007, is denied.

An evaluation in excess of 20 percent for diabetes mellitus 
from September 14, 2007, is denied.

An evaluation in excess of 10 percent for hypertension is 
denied.

An evaluation in excess of 10 percent for peripheral 
neuropathy of the left lower extremity is denied.

An evaluation in excess of 10 percent for peripheral 
neuropathy of the right lower extremity is denied.

A compensable evaluation for cataracts is denied.


REMAND

The Veteran's claim for entitlement to service connection for 
depression requires a new examination.  The Veteran claims 
his depression is secondary to his service-connected 
disabilities.  An examiner has already adequately opined that 
the Veteran's depression is not due to his diabetes.  The 
last examination was completed in March 2006, and in the 
resulting report, the examiner stated that the Veteran's 
depression was "more likely than not related to [the 
Veteran's] other, more significant problems, including 
chronic pain issues from past injuries and disability related 
to a past injury."  The examiner did not, however, determine 
if the Veteran's depression may have been incurred due to one 
of his other service-connected disabilities, including 
hypertension, cataracts, or the aspects of his peripheral 
neuropathy caused by his diabetes mellitus.  Therefore, VA 
should examine the Veteran, and the examiner should opine as 
to whether or not the Veteran's depression is caused by his 
service-connected disabilities.

If the Veteran's depression is not caused by his service-
connected disabilities, the examiner must also address 
whether the depression is aggravated by his service-connected 
disabilities.  In the March 2006 examination report, the 
examiner noted that "[t]his [V]eteran is applying for 
service connection for depression as related to his diabetes.  
The [V]eteran is presently only 10% service connected for his 
diabetes.  The recent C&P examination indicates that the 
diabetes is well controlled on diet alone.  The diabetes does 
not appear to be significantly debilitating or incapacitating 
for him, and does not appear to be the reason for his 
depressed mood."  Initially, the Board notes that since the 
time of that examination, the Veteran's evaluation for 
diabetes has been increased to 20 percent.  The Veteran must 
take a hypoglycemic agent to control his diabetes, and he 
testified that his diabetes is out of control and that his 
doctor required him to regulate his activities.  Further, the 
Veteran's other service-connected disabilities were not 
considered in the examiner's opinion.  Thus, the examiner 
should also determine whether, based on all evidence of 
record, the Veteran's depression is at least as likely as not 
aggravated by his service-connected disabilities.

The Veteran's claim for entitlement to special monthly 
compensation (SMC) based on aid and attendance was denied in 
August 2008.  The Veteran submitted a notice of disagreement 
with the August 2008 denial in April 2009.  The Veteran's 
notice of disagreement with the denial of his claim for 
entitlement to automobile and adaptive equipment, or adaptive 
equipment only (AAA) was deemed untimely through an 
administrative decision in October 2008.  The Veteran 
submitted a notice of disagreement through the recorded 
statement of his representative at his April 2009 hearing.

Neither of these issues has been addressed in an SOC.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that where a notice of disagreement has been filed 
with regard to an issue, and an SOC has not been issued, the 
appropriate Board action is to remand the issue to the agency 
of original jurisdiction for issuance of a statement of the 
case.  Manlincon v. West, 12 Vet. App. 238 (1999).  Thus 
these issues are being remanded to the RO for issuance of an 
SOC and to give the Veteran the opportunity to complete an 
appeal.  38 U.S.C.A. § 7105 (West 2008); 38 C.F.R. § 19.26 
(2008).

Accordingly, the case is REMANDED for the following action:

	As to the claim for service connection for 
depression:

1.  The RO should schedule the Veteran for 
a VA examination to ascertain the likely 
etiology of his depression.  The claims 
file must be reviewed in conjunction with 
the examination.  The doctor should 
examine the Veteran and render an opinion 
as to whether the Veteran's depression is 
at least as likely as not caused or 
aggravated by a service-connected 
disorder.  A full and complete rationale 
for all opinions expressed is required.  
If depression is found to have been 
aggravated by (made permanently worse by) 
his service-connected disabilities, the 
examiner should attempt to identify and 
quantify the extent to which the veteran's 
depression has been so aggravated.

2.  The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claim on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the Veteran and his 
representative the requisite time period to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  No action is 
required of the appellant unless he is 
notified.  


	As to the claims for SMC and AAA:

3.  The RO should furnish the Veteran and 
his service representative an appropriate 
SOC and notice of the need to file a 
timely substantive appeal if he wishes to 
complete an appeal as to the issues of 
entitlement to a special monthly 
compensation based on aid and attendance, 
and the timeliness of his notice of 
disagreement with the denial of his claim 
for entitlement to automobile and adaptive 
equipment, or adaptive equipment only.  
These issues should be returned to the 
Board for appellate review only if he 
files a timely substantive appeal 
following the issuance of an SOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


